*861
OPINION ON APPELLANTS PETITION FOR DISCRETIONARY REVIEW

BAIRD, Judge.
A jury found appellant guilty of aggravated robbery and assessed punishment at confinement for twenty-five years. The Court of Appeals affirmed the conviction. Leño v. State, 934 S.W.2d 421 (Tex.App.—Waco 1996). We granted appellant’s petition for discretionary review to address the Court of Appeals’ decision upholding the order transferring appellant to district court to be tried as an adult despite its failure to specifically include appellant’s age at the time of the offense or his date of birth.
After further consideration of the petition for discretionary review and the opinion of the Court of Appeals, we have determined that appellant’s petition was improvidently granted. Therefore, appellant’s petition for discretionary review is dismissed.